PTOL-CONTINUATION SHEET
Claim Summary
Claims 1-22 and 24-28 are pending. Claim 23 is canceled. Claims 3 and 7-9 are withdrawn. Claims 1, 2, 4-6, 10-22, and 24-28 are under examination. The amendment filed on 10/20/2021 in response to the Non-Final office Action of 04/22/2021 is acknowledged and has been entered.

Action Summary
Claims 21, 22, 24, and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn in light of the amendment to claim 21.
Claims 1, 2, 4-6, 10-22, and 24-28 rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over APOKYNTM Approval Label, 2004 in view of Steven Quay (US2005/0090518), Burczynski et al. (US 2008/0171072), Achari et al. (US 6,436,950), Wilcox et al. (Journal of Pharmaceutical Sciences Vol. 69, No. 8, August 1980), and Watts et al. (WO 2009/060226) are maintained.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 2, 4-6, 10-22, and 24-28 remain rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over APOKYNTM Approval Label, 2004 in view of Steven Quay (US2005/0090518), Burczynski (US 2008/0171072), Achari (US 6,436,950), Wilcox, (Journal of Pharmaceutical Sciences Vol. 69, No. 8, August 1980), and (WO 2009/060226).  
Apokyn teaches an aqueous pharmaceutical composition comprising 10 mg/ml (1 w/w%) apomorphine hydrochloride hemihydrate, 1 mg/ml sodium bisulfite 0.1 (w/w%), water for injection and sodium hydroxide and hydrochloric acid to adjust the pH of the solution and further contains 5 mg/ml of benzyl alcohol. (See page 8.) The % w/w ratio of apomorphine to antioxidant is 1:0.1. While Apokyn does expressly teach benzyl alcohol is a water miscible co-solvent, the instant specification is evidenced that benzyl alcohol is a water miscible co-solvent, see page 3, lines 29-31. 
Apokyn does not teach the pH is greater than 4 and a water miscible co-solvent in this case propylene glycol in the amount claimed. In addition, Apokyn does not teach the ratio claimed and ascorbic acid claimed in claims 27 and 28.
Quay teaches a pharmaceutical composition that is in solution form comprising apomorphine, propylene glycol (water miscible co-solvent), ascorbic acid (antioxidant), and water. (See [0027].). Quay teaches apomorphine can be administered intravenously. (See [0025].). Quay teaches the composition is administered to a subject suffering from Parkinson’s disease. (See [0022].) Quayteaches propylene glycol in an apomorphine composition at 30 and 40%. (See samples 1 and 2.) In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05. Quay teaches the preferred apomorphine hydrochloride hemihydrate nasal formulation contains 1% apomorphine HCl and 0.012% ascorbic acid (ratio of 1:0.01), which falls within the claimed ratio. Additionally, Quay teaches the routes of administration have included subcutaneous, sublingual, intranasal, and continuous infusion intravenous. Subcutaneous and continuous infusion require injection, which risks local infection, which risks local infection, patient discomfort, needle sticks to the caregiver, as well as injection site reactions. The bioavailability of the subcutaneous formulation is limited to approximately 4%. Therefore, intranasal administration is a promising alternative. (See para [0025.].) 
Burczynski teaches a gelatin-based insert was designed to deliver apomorphine by the ocular route. A clinical trial showed the product to have an efficacy similar to intravenously-administered apomorphine with a better safety profile in terms of adverse effects. (See Abstract.) Moreover, Burczynski teaches the composition may include at least one antioxidant. (See para [0009].) Burczynski teaches apomorphine is usually given at a dose of 0.08 mg/kg intravenously. (See [0052].) Burczynski also teaches the solution was buffered to a pH of 5.5 in water for injection. (See [0056].) Burczynski further teaches apomorphine is subject to oxidative degradation and a number of formulation strategies are used to protect drugs from this type of degradation include adding antioxidants in the formulation and formulating the product at an acidic pH. Since ascorbic acid and metabisulfite or sodium sulfite had been shown to function as effective antioxidants for products containing apomorphine and had been used in ophthalmic. (See [0038].) Additionally, Burczynski teaches formulations A and C comprising apomoprhine in the amount of 0.460 g and ascorbic acid in the amount of 0.05 g, resulting in a 1:0.11% ratio of apomorphine and ascorbic acid. (See Table 5.) Burczynski teaches acidic pH level and pH at 5.5 protects the drug from oxidative degradation of the formulation. Acidic pH is a pH between 1 and 7. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Achari teaches an apomorphine hydrochloride composition that has enhanced solubility and improved stability when mixed with propylene glycol. (See Table 5 and column 13, lines 15-25.) Achari further teaches the preferred pH of the composition is from about 3.0 to about 7.0. (See column 7, lines 27-28.) Achari et al. also teaches apomorphine is useful in treating Parkinson's disease. (See column 1.)
Wilcox teaches oxidation kinetics of apomorphine from pH 5.2 to 6.8 reveal the half lives in the unbuffered solution were 11-166 hr with the more acidic solutions (pH 5.2) being more stable. (See page 975, left col. third para under “Background”.) 
It would have been prima facie obvious to the person of ordinary skill in the art to make the claimed invention before the effective filing date of the claimed invention to modify the composition taught by Apokyn by replacing the benzyl alcohol with the propylene glycol taught by Achari et al. and replacing the sodium metabisulfite taught by Apokyn with the ascorbic acid taught by Quay and use an acidic pH in this case a pH of 5.5 as taught by Burczynski et al. and Wilcox and use any ratio between 1:0.1 and 1:0.012 to give Applicant’s claimed invention. The person of ordinary skill in the art would have been motivated make the modification in order to improve the stability of the composition taught by Apokyn and also because both ascorbic acid and sodium metabisulfite are taught by Burczynski to be art-recognized antioxidants that are known to protect apomorphine from oxidation degradation. The person of ordinary skill in the art would reasonably expect the teaching of 1:0.012% ratio of apomorphine to ascorbic acid of Quay and the teaching of 1:0.1% ratio of apomorphine to ascorbic acid of Apokyn to include the ratio between 1:0.03 and 1:0.50 and between 1:0.05 and 1:0.50 of claims 25-28. The combination would create a composition consisting of only apomorphine, water, sodium hydroxide/ hydrochloric acid, propylene glycol and ascorbic acid or sodium metabisulfite at pH 5.5. Therefore, the invention as a whole would be obvious to the person of ordinary skill in the art.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding the pH, Achari teaches the preferred pH is between 3.0 and 7.0. Wilcox et al also teaches apomorphine compositions with a pH between 5.2-6.8. (See background and Table I.) In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.
Regarding claim 20, Achari teaches aqueous solutions of apomorphine at 10 mg/ml are used intranasally and parenterally. (See column 1, lines 15-25.)
Regarding claim 15, Achari teaches the composition can treat an individual afflicted with Parkinson's disease. Please note, the intended use of the above claimed composition (i.e. treating Parkinson’s disease) does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.
 In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting (see, e.g., MPEP 2112). 
With regards to claim 20, Quay and APOKYNTM, Quay, Burczynski, Achari, and Wilcox do not teach the instantly claimed concentration of apomorphine. 
Watts teaches aqueous solutions of apomorphine at 15-100 mg/ml. (See page 3.) This composition is useful in treating Parkinson's disease. 
It would have further been obvious to the person of ordinary skill in the art at the time the invention was to modify the composition to have a concentration of 20-70 mg/ml apomorphine for the following reasons. Watts teaches apomorphine solutions at 15-100 mg/ml are known in the art to treat Parkinson’s disease when administered. With respect to optimal dosing regimens, it is not inventive to discover such regimens by routine experimentation when general conditions of a claim are disclosed in the prior art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, one having ordinary skill in the art would modify the composition to have a concentration of 20-70 mg/ml in order for the composition to be suitable to treat Parkinson’s. Therefore, the invention as a whole would be obvious to the person of ordinary skill in the art.
Applicant’s argument and Response to Applicant’s argument
Applicant argues it is in general more difficult to remove an electron from a drug when it is more positively charged. For this reason, drug stability against oxidation is often greater under lower pH conditions, which promote protonation of drugs if protonation is possible. In the converse, higher pH conditions, which deprotonate a drug, generally make that drug more susceptible to oxidation. (see page 12 of Waterman et al., emphasis added) Since Waterman discloses that drug stability against oxidation is often greater under lower pH conditions (and that a drug is more susceptible to oxidation under higher pH conditions), and a copy of the Waterman reference is attached for the Examiner's convenience. since a skilled artisan would have sought to avoid oxidation of apomorphine, Applicant submits that a skilled artisan would have looked to use a lower pH in the cited art. Thus, a skilled artisan considering the prior art pH values mentioned by the Examiner (i.e., Burczynski's pH 5.5, which is mentioned on pages 7 and 8 of the Office Action but is only disclosed in Burczynski's paragraph [0056] as being used for comparison and control, and thus is not even taught as Burczynski's invention; Achari's preferred pH of about 3.0 to about 7.0, as mentioned in the first paragraph on page 8 of the Office Action, as well as on page 9 of the Office Action, and preferably 3.5 to 7.0, as mentioned on page 13 of the Office Action; and Wilcox's pH between 5.2-6.8, mentioned on page 9 of the Office Action) would have used Achari's preferred lower pH of about 3.0 or perhaps Achari's preferably lower pH of 3.5 to avoid oxidation of Apokyn's apomorphine and thus would not have arrived at a pH greater than 4 as required by the present invention. 
In response, Applicant’s argument is not persuasive. Waterman which is cited by Applicant is considered and acknowledged. Even though Waterman broadly discloses drugs stability against oxidation is often greater under lower pH condition (and that a drug is more susceptible under higher pH conditions), apomorphine is not disclosed by Waterman. Additionally, just Burczynski teach pH 5.5 in a control formulation comprising 1 mg of apomorphine HCl, sodium chloride as a tonicity adjuster, sodium metabisulfite 0.1% as an antioxidant and a pH 5.5 using a phosphate buffer in water for injection. (See paragraph [0056].) Moreover, Burczynski teaches the composition may include at least one antioxidant. (See para [0009].) Burczynski further teaches apomorphine is subject to oxidative degradation and a number of formulation strategies are used to protect drugs from this type of degradation include adding antioxidants in the formulation and formulating the product at an acidic pH. Since ascorbic acid and sodium metabisulfite or sodium sulfite had been shown to function as effective antioxidants for products containing apomorphine and had been used in ophthalmic. (See [0038].) Achari teaches the preferred pH of the apomorphine composition is from about 3.0 to about 7.0. Wilcox teaches oxidation kinetics of apomorphine from pH 5.2 to 6.8 reveal the half lives in the unbuffered solution were 11-166 hr with the more acidic solutions (pH 5.2) being more stable. (See page 975, left col. third para under “Background”.) Therefore, a person of ordinary skill in the art would have an expectation of success of using a pH in the range taught by Wilcox along an antioxidant to prevent the oxidative degradation of apomorphine.
Applicant argues that a skilled artisan seeking to avoid oxidation and using ascorbic acid in particular as an antioxidant (as is required for present claims 25-28) would have noted that Wilcox discloses a pH of 3.42 and a pH of 2.34 in connection with apomorphine hydrochloride solutions containing ascorbic acid in Table I (see footnote d in that table), and Wilcox shows in Table I that reducing the pH (and increasing the amount of antioxidant) increases the stability of the apomorphine hydrochloride solution (the solution with a pH of 2.34 had a stability above 90% for 8 days, while the solution with a pH of 3.42 had a stability that decreased to 59% by the eighth day). Accordingly, Applicant submits that a skilled artisan considering the cited art including Wilcox would have used a low pH of, e.g., 2.34 to increase stability for an embodiment containing ascorbic acid in particular and thus would not10 have arrived at the invention of claims 25-28, which include ascorbic acid and have a pH greater than 4, such that claims 25-28 are not obvious for this additional. Moreover, Applicant submits that claims 25-28, which require the use of only ascorbic acid as an antioxidant are additionally unobvious over the cited art because the disclosure in the references cited by the Examiner in connection with ascorbic acid do not use ascorbic acid alone as an antioxidant in a solution having a pH greater than 4, but rather use it in an antioxidant combination or in a solution having a pH less than 4. 
In particular, the Examiner cites Quay's paragraph [0027] as teaching ascorbic acid as an antioxidant (see pages 6 and 8 of the Office Action). However, Quay's paragraph [0027] teaches the use of sodium metabisulfite, citric acid anhydride, and sodium citrate dehydrate in addition to ascorbic acid, and all four of those compounds are antioxidants, so Applicant submits that a skilled artisan considering Apokyn in view of Quay would not have substituted ascorbic acid alone in place of Apokyn's sodium metabisulfite, but rather would have used citric acid anhydride, sodium citrate dehydrate, and ascorbic acid in addition to Apokyn's sodium metabisulfite, and thus would not have arrived at the invention of claims 25-28. Claims 25 and 26 depend on claim 1, which recites "a single antioxidant", and claims 25 and 26 recite that the antioxidant is ascorbic acid; claims 27 and 28 recite that the antioxidant "is" ascorbic acid, not 
that the antioxidant "comprises" ascorbic acid. 
	In response, Applicant’s argument is not persuasive. Table 1 of Wilcox shows that ascorbic acid in the amount of 1 mg/ml at a pH of 3.42 and a pH of 2.34 performs worst than water (control). Knowing this failure, the skilled artisan would have avoided using apomorphine                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    , 1 mg/ml ascorbic acid in a pH of 3.42 or a pH of 2.34. In fact, based on the oxidation kinetics of apomorphine, an unbuffered pH of 5.5, which is the same pH disclosed by Burczynski, in combination with an antioxidant would reasonably be expected to provide a solution of apomorphine with significant reduction of oxidative degradation. With respect to the requirement of only one antioxidant due to the consisting language of claims 25 and 26; Apokyn teaches an aqueous pharmaceutical composition comprising 10 mg/ml (1 w/w%) apomorphine hydrochloride hemihydrate, 1 mg/ml sodium bisulfite 0.1 (w/w%), water for injection and sodium hydroxide and hydrochloric acid to adjust the pH of the solution and further contains 5 mg/ml of benzyl alcohol. (See page 8.) The % w/w ratio of apomorphine to antioxidant is 1:0.1. While Apokyn does expressly teach benzyl alcohol is a water miscible co-solvent, the instant specification is evidenced that benzyl alcohol is a water miscible co-solvent, see page 3, lines 29-31. Burczynski teaches the composition may include at least one antioxidant. (See para [0009].) The at least one antioxidant encompasses one antioxidant. Burczynski also teaches apomorphine is subject to oxidative degradation and a number of formulation strategies are used to protect drugs from this type of degradation include adding antioxidants in the formulation and formulating the product at an acidic pH. Since ascorbic acid and metabisulfite or sodium sulfite had been shown to function as effective antioxidants for products containing apomorphine and had been used in ophthalmic. (See [0038].) Wilcox tested apomorphine with ascorbic acid at a pH 2.34 and a pH 3.42 and apomorphine with sodium metabisulfite at a pH or 5.43. Wilcox also teaches the use of citrate, bisulfite, ascorbic acid, thiourea, and edetic acid to stabilize aqueous solution of apomorphine. (See left column; third paragraph under Background Section.). Therefore, the teachings of Apokyn, Burczynski, and Wilcox suggest at least one antioxidant can be used to stabilize aqueous solution of apomorphine, rendering claims 25 and 26 obvious, 

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628